Case 2:19-cv-04821-MWF-KS Document 55 Filed 02/27/20 Page 1 of 13 Page ID #:672



 1   Yana A. Hart, Esq. (SBN: 306499)
     yana@kazlg.com
 2
     KAZEROUNI LAW GROUP, APC
 3   2221 Camino Del Rio South, Suite 101
     San Diego, CA 92108
 4
     Telephone: (619) 233-7770
 5   Facsimile: (619) 297-1022
 6
     Abbas Kazerounian, Esq. (SBN: 249203)
 7   ak@kazlg.com
     KAZEROUNI LAW GROUP, APC
 8
     245 Fischer Avenue, Unit D1
 9   Costa Mesa, CA 92626
10   Telephone: (800) 400-6808
     Facsimile: (800) 520-5523
11
12   Attorneys for Plaintiffs,
     Arthur Catalano, Matthew Fernandes,
13   Andre Joseph, Alexander Alonso, and
14   Randolph Jones

15
                                   UNITED STATES DISTRICT COURT
16                                CENTRAL DISTRICT OF CALIFORNIA
17
18     Arthur Catalano, Matthew                   CASE NO. 2:19-CV-04821-MWF-KS
       Fernandes, Andre Joseph,
19
       Alexander Alonso, and Randolph             CLASS ACTION
20     Jones, individually and on behalf of
       others similarly situated,                 JOINT DISCOVERY PLAN PURSUANT
21
                                                  TO F.R.C.P. 26(F)
22                        Plaintiff,
                                                  HON. MICHAEL W. FITZGERALD
23
       v.
24
25     Anovos Productions, LLC, and
       Disney Lucasfilm Ltd.,
26
27
                          Defendants.
28


     JOINT 26(F) REPORT                       1             Case No. 2:19-cv-04821-MWF-KS
Case 2:19-cv-04821-MWF-KS Document 55 Filed 02/27/20 Page 2 of 13 Page ID #:673



 1             Counsel for the parties met and conferred regarding the issues set forth herein.
 2   Arthur Catalano (“Catalano”), Matthew Fernandes (“Fernandes”), Andre Joseph
 3   (“Joseph”), Alexander Alonso (“Alonso”), and Randolph Jones (“Jones”) (collectively
 4   “Plaintiffs”), and Defendant Anovos Productions, LLC (“Anovos”) and Disney
 5   Lucasfilm Ltd (“Disney”) (collectively “Defendants”) (collectively the “Parties”)
 6   jointly submit this discovery plan in accordance with Rule 26(f) of the Federal Rules
 7   of Civil Procedure.
 8        I.      ITEMS TO BE DISCUSSED PER COURT’S STANDING ORDER RE: JOINT RULE
 9                26(F) REPORT
10
11                        a. STATEMENT OF THE CASE:
12             Plaintiffs: This action arises out of Defendants illegal actions in connection with
13   the marketing and sale of its licensed products resulting in Defendants committing
14   negligent misrepresentation and violations of unfair practices statutes, and Anovos’
15   violations of fraud, breach of contract, intentional misrepresentation, and Cal. Civ.
16   Code § 1750, et seq. Specifically, Defendants’ practice of charging consumers upfront
17   costs for licensed products and shipping, despite the fact that these products were
18   never delivered and monies never refunded caused Plaintiffs’ damages.
19             Plaintiffs dispute Defendants’ contention regarding any “knowingly false”
20   claims.
21             Defendants: Defendants deny Plaintiffs’ allegations, and assert that at least one
22   or more the claims for damages asserted by Plaintiffs is knowingly false.                 For
23   example, Plaintiff Catalano admitted to Anovos three months prior to joining that
24   lawsuit as a plaintiff that he received one of the two products he ordered from
25   Anovos’ website. Yet, he falsely alleges in the TAC that he never received it.
26
27
28


     JOINT 26(F) REPORT                          2                  Case No. 2:19-cv-04821-MWF-KS
Case 2:19-cv-04821-MWF-KS Document 55 Filed 02/27/20 Page 3 of 13 Page ID #:674



 1                        b. SUBJECT MATTER JURISDICTION:
 2          Jurisdiction is proper under the Class Action Fairness Act of 2005 (“CAFA”),
 3   28 U.S.C. § 1332(d)(2) because Plaintiffs Mr. Catalano and Mr. Fernandes (residents
 4   of the State of California); Mr. Joseph (resident of the State of New York); Mr.
 5   Alonso (resident of the State of Florida); and Mr. Jones (resident of the State of
 6   Washington), seek relief on behalf of statewide classes, which will result in at least
 7   one class member belonging to a different state than that of Defendants, Delaware and
 8   California companies.
 9          Plaintiffs also seek refund of all monies paid and disgorgement of ill-gotten
10   monies in connection with the marketing and sale of Defendants’ products. When
11   aggregated among a proposed class number in the tens of thousands, damages exceed
12   the $5,000,000 threshold for federal court jurisdiction.
13
14                        c. LEGAL ISSUES:
15          Plaintiffs: This action arises out of Defendants’ violations of the Cal. Bus. &
16   Prof. § 17200, et seq.; Fla. Stat. § 501.201, et seq.; Wash. Rev. Code § 19.86.010, et
17   seq.; N.Y. Gen. Bus. Law § 349, et seq.; Cal. Civ. Code § 1750, et seq.; and illegal
18   actions resulting in the commission of fraud, breach of contract, negligent
19   misrepresentation and intentional misrepresentation. At this time, Plaintiffs believe
20   issues regarding Defendants’ misrepresentations are questions of fact to be determined
21   by the jury.
22          Defendants: The key legal issues concern whether this case is appropriate to be
23   adjudicated as a class; whether the class definitions are overbroad; whether plaintiffs
24   actually relied on the estimated shipping as a reason to make their respective
25   purchases; whether Anovos’ alleged conduct constitutes a breach of contract,
26   negligent misrepresentation and intentional misrepresentation, and fraud; whether
27   Disney can be liable for Anovos’ torts as a licensor; whether Plaintiffs are entitled to
28   recover attorney fees or punitive damages under the asserted consumer state statutes.


     JOINT 26(F) REPORT                       3                 Case No. 2:19-cv-04821-MWF-KS
Case 2:19-cv-04821-MWF-KS Document 55 Filed 02/27/20 Page 4 of 13 Page ID #:675



 1
 2                        d. PARTIES AND NON-PARTY WITNESSES:
 3          Plaintiffs: Key witnesses for Plaintiffs will include the Person(s) Most
 4   Knowledgeable for each Defendant as well as the Person(s) Most Knowledgeable for
 5   CBS Studios, Inc. and NBCUniversal Media, LLC. Additional witnesses for Plaintiffs
 6   include 204 (or more) individuals who have reached out to Plaintiffs’ counsel with
 7   issues of non-delivered and non-refunded Anovos products. At this time, Plaintiffs do
 8   not anticipate the need to depose each of the 204 witnesses; however, they do
 9   anticipate that the parties will need to depose all the named representatives.
10          Defendants: Plaintiffs’ key witnesses include each of the plaintiffs, Richard
11   Dalton, the person most knowledgeable at Anovos and Disney.
12
13                        e. DAMAGES:
14          Plaintiffs: Plaintiffs pray for the following on behalf of themselves and each
15   class member:
16          For Fraud (Against Defendant Anovos):
17              • An award of compensatory, special, general, and punitive damages
18              • according to proof against Anovos;
19              • An award of reasonable attorney’s fees and costs;
20              • An award of pre- and post-judgment interest; and
21              • Any other relief the Court may deem just and proper.
22          For Breach of Contract (against Defendant Anovos):
23              • An award of compensatory, special, and general damages according to
24                  proof against Anovos;
25              • An award of reasonable attorney’s fees and costs;
26              • An award of pre- and post-judgment interest;
27              • Any other relief the Court may deem just and proper.
28


     JOINT 26(F) REPORT                       4                  Case No. 2:19-cv-04821-MWF-KS
Case 2:19-cv-04821-MWF-KS Document 55 Filed 02/27/20 Page 5 of 13 Page ID #:676



 1          For violations of Unfair Competition Law under Cal. Bus. & Prof. Code §
 2          17200:
 3              • An award of compensatory, special, general, and punitive damages
 4                  according to proof against all Defendants;
 5              • An award of reasonable attorney’s fees and costs;
 6              • An award of pre- and post-judgment interest; and
 7              • Any other relief the Court may deem just and proper.
 8          For violations of Florida’s Deceptive and Unfair Trade Practices Act under Fla.
 9          Stat. § 501.201, et seq.:
10              • An award of actual damages pursuant to Fla. Stat. § 501.207(c);
11              • An award of reasonable attorneys’ fees and costs pursuant to Fla. Stat. §
12                  501.2105;
13              • Injunctive relief and declaratory judgment pursuant to Fla. Stat. §
14                  501.207(a) & (b); and
15              • Any other relief the Court may deem just and proper.
16          For violations of N.Y. General Business Law §§ 349, 350 (against Defendant
17          Anovos):
18              • An award of actual damages;
19              • An award of punitive damages as the Court may allow pursuant to N.Y.
20                  Gen. Bus. Law §§ 349(h), 350-e(3);
21              • An award of reasonable attorneys’ fees and costs pursuant to N.Y. Gen.
22                  Bus. Law §§ 349(h), 350-e(3); and
23              • Any other relief the Court may deem just and proper.
24          For violations of Washington’s Unfair Business Practices Act under RCW §
25          19.86, et seq. (against Defendant Anovos):
26              • An award of actual damages pursuant to Fla. Stat. § 501.207(c);
27              • An award of reasonable attorneys’ fees and costs pursuant to Fla. Stat. §
28                  501.2105;


     JOINT 26(F) REPORT                        5                 Case No. 2:19-cv-04821-MWF-KS
Case 2:19-cv-04821-MWF-KS Document 55 Filed 02/27/20 Page 6 of 13 Page ID #:677



 1              • Injunctive relief and declaratory judgment pursuant to Fla. Stat. §
 2                  501.207(a) & (b); and
 3              • Any other relief the Court may deem just and proper.
 4         For California Consumers Legal Remedies Act (Fernandes/Catalano against
 5   Defendant Anovos):
 6              • Injunctive relief pursuant to Cal. Civ. Code § 1780(a);
 7              • An award of costs and attorney’s fees pursuant to Cal. Civ. Code §
 8                  1780(e); and
 9              • Any and all relief that this Court deems necessary or appropriate.
10
11          For Negligent Misrepresentation:
12              • Actual damages, injunctive relief, restitution, and punitive damages.
13          For Intentional Misrepresentation (against Defendant Anovos):
14              • Actual damages, injunctive relief, restitution, and punitive damages.
15          Defendants: Defendants contend that Plaintiffs are not entitled to the damages
16   sought.
17                        f. INSURANCE
18          Plaintiffs: None.
19          Defendants: None.
20
21                        g. MOTIONS
22          Plaintiffs: Plaintiffs intends to file a motion seeking to add another named
23   representative Plaintiff, and anticipate including additional Defendants and state
24   classes upon the completion of discovery. Further, during the pendency of this
25   lawsuit, Plaintiffs’ counsel learned that Mr. Fernandes received his requested refund,
26   and thus, Plaintiffs intend to amend Mr. Fernandes’ claims. Prior to filing a motion
27   for leave to amend, Plaintiffs will seek to avoid the motion filing by conferring with
28   Defendants’ counsel. Plaintiffs are in the process of initiating said meet and confer,


     JOINT 26(F) REPORT                        6                Case No. 2:19-cv-04821-MWF-KS
Case 2:19-cv-04821-MWF-KS Document 55 Filed 02/27/20 Page 7 of 13 Page ID #:678



 1   and anticipate sending Defense counsel’s a draft of the proposed amended complaint
 2   shortly.
 3          Plaintiffs also anticipate filing a class certification motion and possibly a
 4   motion for summary judgment at the time of the close of discovery. Plaintiffs also
 5   propose that the class certification briefing filing deadline be set for August 24, 2020.
 6          Defendants:        Defendants intend to file a motion for summary judgment.
 7   Defendants believe the class certification motion deadline should be on or after
 8   October 19, 2020.
 9
10                        h. MANUAL FOR COMPLEX LITIGATION
11          Plaintiffs:      At this point, Plaintiffs do not anticipate utilizing the Manual for
12   Complex Litigation. However, Plaintiffs reserve the right to use the manual depending
13   on developments in the case.
14          Defendants:       Defendants do not believe this case is complex and will not
15   require the utilization of the Manual for Complex Litigation.
16
17                        i. STATUS OF DISCOVERY
18          Plaintiffs: On October 23, 2019, Plaintiffs propounded discovery to Defendant
19   Anovos, prior to the parties’ 26(f) call. Due to the pendency of Defendants’ Motion to
20   Dismiss, Defendants took the position that the 26(f) call and discovery was premature.
21   To date, Anovos has not responded to the requests. However, the parties did conduct
22   the 26(f) conference call and agreed on the date of production of Anovos’ discovery
23   responses. Plaintiffs anticipate propounding additional discovery to Defendant Disney
24   after the ruling on the motion to dismiss.
25          Defendants: Anovos was served with discovery on or about October 23, 2019.
26   However, as explained to Plaintiffs’ counsel, such discovery was premature pursuant
27   to Rule 26(d) as the parties had yet to conduct the Rule 26(f) conference. Defendants
28


     JOINT 26(F) REPORT                          7                 Case No. 2:19-cv-04821-MWF-KS
Case 2:19-cv-04821-MWF-KS Document 55 Filed 02/27/20 Page 8 of 13 Page ID #:679



 1   anticipate propounding discovery to each of the Plaintiffs after submission of this joint
 2   report.
 3                        j. DISCOVERY PLAN
 4                             i. SUBJECTS OF DISCOVERY NEEDED
 5          Plaintiffs: Plaintiffs propounded Requests for Admissions, Requests for
 6   Production of Documents, and Special Interrogatories to Defendant Anovos and
 7   anticipate propounding written discovery requests to Defendant Disney. Moreover,
 8   Plaintiffs require deposition testimony of the Person(s) Most Knowledgeable for each
 9   Defendant. In propounding said discovery, Plaintiff sought information as to class
10   parameters; contracts and agreements between Anovos and Plaintiffs; stages of
11   production for non-delivered items; consumer complaints; payments received for non-
12   delivered items; and bases for shipping estimates. Plaintiff will seek information from
13   Disney including but not limited to:
14              • Disney’s relationship with Anovos;
15              • Its receipt of complaints against Anovos;
16              • Profit from non-delivered items;
17              • Communications with consumers; and
18              • Disney’s marketing and sales of StarWars costumes and props.
19          Defendants:        Defendants currently anticipate seeking discovery on the
20          following subjects:
21               • A survey of how a reasonable customer would interpret the disclaimers
22                  on Anovos’ website and the estimated shipping dates;
23               • Each of the Plaintiffs’ own understanding of the disclaimers on Anovos’
24                  website and the estimated shipping dates;
25               • Plaintiffs’ requests for refunds from Anovos’
26               • Plaintiffs’ complaints to Disney;
27               • All products each of the Plaintiffs ordered from Anovos, whether or not
28                  they were received;


     JOINT 26(F) REPORT                       8                 Case No. 2:19-cv-04821-MWF-KS
Case 2:19-cv-04821-MWF-KS Document 55 Filed 02/27/20 Page 9 of 13 Page ID #:680



 1               • Each of the Plaintiffs’ communications with Anovos concerning the
 2                  products ordered as alleged in the Third Amended Complaint.
 3          Defendants seek to depose each of the Plaintiffs and Richard Dalton, a former
 4   plaintiff in this action.
 5
 6                           ii. PHASING
 7          Plaintiffs: Plaintiffs do not believe phases of discovery are necessary, and
 8   believe if possible all class data should be produced promptly. Plaintiffs believe that
 9   limited discovery maybe also be necessary after class certification issue on the merits
10   issues related to notice.
11          Plaintiffs see that bifurcating discovery into phases (class and merits discovery)
12   may not only prolong the litigation but also duplicate the parties’ resources,
13   unnecessarily rendering this case more costly and burdensome on all parties. In this
14   case, a lot of class and merit discovery issues are intertwined. This, in turn, will lead
15   to the need to conduct multiple out of state depositions (instead of a single deposition)
16   of some parties (such as Anovos and their representative PMKs) on class issues and
17   on the merits.
18          Defendants:     Defendants believe that this case should be divided into two
19   phases, such that class discovery will be conducted prior to any motion related to class
20   certification, and that merits discovery may be conducted after a ruling on such
21   motion.
22
23                          iii. LIMITATIONS ON DISCOVERY
24          Plaintiffs: At this juncture, Plaintiffs do not believe the limitations set by the
25   Federal Rules of Civil Procedure will likely require modification. Rule 30(a)(2)(A)(i)
26   limits the number of depositions to 10 per party, unless leave of court is granted.
27   Plaintiffs expect this number will be adequate given the claims at issue in this case.
28   However, it is possible this limit may require modest revision, and Plaintiffs will seek


     JOINT 26(F) REPORT                       9                 Case No. 2:19-cv-04821-MWF-KS
Case 2:19-cv-04821-MWF-KS Document 55 Filed 02/27/20 Page 10 of 13 Page ID #:681



 1   Court approval for such based on good cause if the Parties cannot otherwise reach an
 2   agreement.
 3          Plaintiffs seek to modify the limitations on the number of interrogatories and
 4   requests for admissions. Based on the complexity of issues, the number of Plaintiffs
 5   and potential Defendants involved, Plaintiffs request the Court alter the limits to 35
 6   interrogatories and 35 requests for admissions per a side (instead of per a party).
 7   Plaintiffs vigorously objects to Defendants request of serving a total of 180
 8   interrogatories (with the additional one Plaintiff) to Plaintiffs.      Plaintiffs further
 9   contend that each side should be entitled to the same number of requests.
10          This case is complex to the extent that it is a class action; however, the facts
11   evolving around each Plaintiff are simple and straightforward – each Plaintiff
12   purchased products that they did not receive. Plaintiffs’ counsel respectfully requests
13   this Court to limit the discovery to the need of the parties and the case. Plaintiffs’
14   counsel also notes that each Plaintiff will be deposed by Defense, and thus, a lot of
15   unnecessarily burdensome requests may simply be addressed in a speedy deposition.
16          Thus, Plaintiffs request that this Court limits the number of interrogatories and
17   admissions to 35 per a side, and allow the parties to confer should they need more
18   discovery after the 35 requests are served.
19          Defendants: Defendants request that Court modify the limitations on discovery
20   such that Defendants may serve 35 interrogatories and 35 Requests for Admission to
21   each Plaintiff as each Plaintiff has a different set of facts to support their claims.
22   However, Defendants request that Plaintiffs together may serve only 30
23   interrogatories and 30 Requests for Admissions to each Defendant, as each of those
24   interrogatories will be common to the Defendants, and Defendants’ respective
25   responses will likely be identical to each of the Plaintiffs. To the extent that there are
26   interrogatories that would be specific to each Plaintiff, Defendants would agree to up
27   to 5 interrogatories and 5 Requests for Admissions may be propounded individually
28   by each Plaintiff for such issues.


     JOINT 26(F) REPORT                      10                  Case No. 2:19-cv-04821-MWF-KS
Case 2:19-cv-04821-MWF-KS Document 55 Filed 02/27/20 Page 11 of 13 Page ID #:682



 1
 2                        k. DISCOVERY CUT-OFF
 3          Plaintiffs: September 7, 2020.
 4          Defendants: September 7, 2020.
 5
 6                        l. EXPERT DISCOVERY
 7          The Parties propose initial expert witness disclosures to be September 14, 2020,
 8   and rebuttal expert disclosures to be October 5, 2020. The Parties propose an expert
 9   discovery cut-off of October 19, 2020
10
11                        m. DISPOSITIVE MOTIONS
12          The Parties propose dispositive motions be filed by November 23, 2020.
13
14                        n. SETTLEMENT/ALTERNATIVE DISPUTE RESOLUTION
15          Plaintiffs: The parties have yet to engage in any meaningful settlement
16   discussions. Plaintiffs believe further settlement discussions will benefit from a
17   developed factual record. In addition, Plaintiffs request private mediation.
18          Defendants: Defendants believe that any meaningful settlement discussions
19   would be appropriate once class issues are resolved, and any motion related to class
20   certification has been ruled upon.
21
22                        o. TRIAL ESTIMATE
23          Plaintiffs: Plaintiffs timely requested a jury trial and anticipate trial will last
24   approximately 7 days. This number is based on the number of Plaintiffs, possible 204
25   witnesses, Defendants’ 30(b)(6) representatives, and expert witnesses.
26          Defendants: Defendants do not oppose a jury trial, and anticipate it would last
27   7 days. Defendants anticipate calling at least 5-7 witnesses, though this number may
28   in increase as Plaintiffs add new plaintiffs to this action.


     JOINT 26(F) REPORT                       11                    Case No. 2:19-cv-04821-MWF-KS
Case 2:19-cv-04821-MWF-KS Document 55 Filed 02/27/20 Page 12 of 13 Page ID #:683



 1                        p. TRIAL COUNSEL
 2          Plaintiffs: Abbas Kazerounian, Kevin Duck, and Yana Hart.
 3          Defendants: Eugene Rome and Sridavi Ganesan.
 4
 5                        q. INDEPENDENT EXPERT OR MASTER
 6          Plaintiffs: Plaintiffs do not believe this is a case in which the Court should
 7   consider appointing a special master pursuant to Rule 53 or an independent scientific
 8   expert.
 9          Defendants: Defendants do not anticipate that the appointment of a master or
10   independent scientific expert will be necessary.
11
12                        r. TIMETABLE
13          See Exhibit A attached.
14
15                        s. CONSENT TO MAGISTRATE JUDGE FOR ALL PURPOSES
16          Plaintiffs:          yes     √       no
17          Defendants:            yes       x        no
18
19                        t. OTHER ISSUES
20          Plaintiffs: None.
21   Defendants: None.
     Date: February 27, 2020                      KAZEROUNI LAW GROUP, APC
22
23                                                         By: s/ Yana A. Hart
                                                               Yana A. Hart, Esq.
24
                                                               Attorneys for Plaintiff
25
     Date: February 27, 2020                      ROME & ASSOCIATES, APC
26
27                                                         By: s/ Sridavi Ganesan
                                                               Sridavi Ganesan , Esq.
28
                                                               Attorneys for Defendants

     JOINT 26(F) REPORT                           12                   Case No. 2:19-cv-04821-MWF-KS
Case 2:19-cv-04821-MWF-KS Document 55 Filed 02/27/20 Page 13 of 13 Page ID #:684



 1
                                    Signature Certification
 2
 3          Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative Policies
 4   and Procedures Manual, I hereby certify that the content of this document is
 5   acceptable to counsel for Defendant signing above, and that I have obtained Mr.
 6   Ganesan’s authorization to affix his electronic signature to this document.
 7
                                                       KAZEROUNI LAW GROUP, APC
 8
 9   Date: February 27, 20                          By: s/ Yana A. Hart
                                                           Yana A. Hart, Esq.
10
                                                           Attorneys for Plaintiff
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     JOINT 26(F) REPORT                      13                Case No. 2:19-cv-04821-MWF-KS
